FARRELL, Associate Judge,
concurring:
The trial judge found that appellant’s eight-year history of cocaine and alcohol *501use — including the fact that she tested positive for cocaine a month before the hearing — had contributed causally to the neglect of her children. I do not find that determination clearly erroneous (or “plainly wrong”), as does the court. The trier of fact could reasonably infer that appellant’s pattern of indifference to the care and cleanliness of the children and her refusal to cooperate with the social workers was caused substantially by her inability to remain drug-and alcohol-free. D.C.Code § 16 — 2301(9)(C). Importantly, though, while not suggesting what additional proof of a causal relation would have sufficed, this court does not imply that expert testimony beyond that of a drug treatment counselor or social worker (such as testified in this case) is needed to establish causation in this context. With that assurance, at least, I join the court in upholding the adjudication of neglect under § 16-2S01C9XB).